NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

               United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted October 27, 2016 
                              Decided November 17, 2016 
                                             
                                        Before 
 
                          RICHARD A. POSNER, Circuit Judge 
                     
                          JOEL M. FLAUM, Circuit Judge 
                     
                          KENNETH F. RIPPLE, Circuit Judge 
 
No. 15‐3391 
 
UNITED STATES OF AMERICA,                      Appeal from the United States 
      Plaintiff‐Appellee,                      District Court for the Southern District 
                                               of Indiana, Indianapolis Division. 
      v.                                        
                                               No. 1:14CR00214‐001 
MARK BROOM, JR.,                                
      Defendant‐Appellant.                     Sarah Evans Barker, 
                                               Judge. 
 
                                      O R D E R 

       An Indianapolis police officer stopped Mark Broom, then 66, after he threw a 
cigarette butt out the window of his truck. Mr. Broom, a felon with an extensive 
criminal history, was arrested after the officer learned that he had hidden a loaded 
handgun in his pants and a small amount of marijuana in a sock. A drug‐sniffing dog 
alerted to Mr. Broom’s truck, which had California license plates, and police found a 
hidden compartment in the undercarriage, though it was empty. Mr. Broom admitted 
traveling back and forth between California and Indiana several times over the previous 
few months but said that he was unaware of the hidden compartment. He also said that 
No. 15‐3391                                                                            Page 2 
 
the gun had been left in his truck accidentally by Heather Showalter, the buyer of the 
weapon.   
          
         Authorities then charged Mr. Broom with possession of a firearm by a felon, 
18 U.S.C. § 922(g)(1). In their plea agreement the parties correctly anticipated that the 
district court would calculate a guidelines imprisonment range of 12 to 18 months but 
left each other free to advocate a sentence outside that range. A probation officer 
completed a presentence investigation report, which included statements from 
Ms. Showalter’s boyfriend, Gerry Decker. Mr. Decker told the probation officer he 
suspected that Mr. Broom had been trafficking methamphetamine from California to 
Indiana. In fact, Mr. Decker admitted, he had bought methamphetamine from 
Mr. Broom earlier on the day of his arrest. The probation officer suspected that 
Mr. Broom did not innocently find the gun in his truck but instead had convinced 
Ms. Showalter to make an illegal “straw purchase,” noting that a security video from 
the gun dealer shows Mr. Broom in the store with Ms. Showalter. She later pleaded 
guilty to making a false statement in connection with the acquisition of a firearm, 
see id. § 922(a)(6). At Mr. Broom’s sentencing the government argued for a prison 
sentence above the guidelines range, while defense counsel proposed a term of 16 
months, the length of time that Mr. Broom had been in pretrial detention. The district 
court settled on 60 months, relying on the presentence investigation report and 
explaining that the guidelines range understates Mr. Broom’s violent criminal history. 
          
         Mr. Broom filed a notice of appeal, but his appointed attorney asserts that the 
appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738 
(1967). Mr. Broom opposes counsel’s motion. See CIR. R. 51(b). Counsel has submitted a 
brief that explains the nature of the case and addresses issues that an appeal of this kind 
might be expected to involve. Because the analysis in the brief appears to be thorough, 
we limit our review to the subjects counsel discusses, plus the additional issue that 
Mr. Broom, disagreeing with counsel, believes has merit. See United States v. Bey, 
748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 
1996).   
          
         Counsel first considers whether Mr. Broom could challenge the voluntariness of 
his guilty plea. Counsel acknowledges that Mr. Broom has told his lawyer he does not 
wish to contest his guilty plea, and ordinarily it would not be appropriate for a lawyer 
submitting an Anders brief to discuss possible challenges to a guilty plea that the 
defendant does not wish to contest. United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 
2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). Counsel informs us, 
No. 15‐3391                                                                              Page 3 
 
however, that Mr. Broom has made “incongruous statements,” suggesting that he 
actually does want to challenge the plea. Yet Mr. Broom clarifies in his Rule 51(b) 
response that he is satisfied with his guilty plea and instead believes that the 
government breached the plea agreement by recommending a prison sentence above 
the guidelines range. If Mr. Broom is correct, his remedy likely would be specific 
performance rather than rescission. See United States v. Navarro, 817 F.3d 494, 502 (7th 
Cir. 2016) (remanding for resentencing because government breached promise to 
recommend prison sentence only within guidelines range); United States v. Diaz‐Jimenez, 
622 F.3d 692, 694 (7th Cir. 2010) (“A breach is actionable, and a minimum remedy is 
specific performance ….”). Thus, counsel appears to misunderstand her client’s position 
about contesting his guilty plea; Mr. Broom actually articulates a potential argument for 
upholding that plea. 
         
        But even if Mr. Broom had wanted his guilty plea set aside, counsel correctly 
concludes that an appellate claim challenging the plea would be frivolous. A plea 
colloquy will suffice to ensure that a guilty plea is knowing and voluntary as long as the 
district court substantially complies with the provisions in Federal Rule of Criminal 
Procedure 11. United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013); Konczak, 683 F.3d 
at 349; United States v. Blalock, 321 F.3d 686, 688–89 (7th Cir. 2003). Counsel identifies 
several potential deficiencies with the plea colloquy but concludes that the district court 
complied with its obligations under this standard. Most of the admonishments that 
counsel says the district court missed during the plea colloquy—e.g., that Mr. Broom 
could not be compelled to incriminate himself but could face a perjury charge if he 
made false statements under oath, see FED. R. CRIM. P. 11(b)(1)(A), that he could be 
represented by counsel, see id. 11(b)(1)(D), and that restitution sometimes can be 
ordered in criminal cases, see id. 11(b)(1)(K)—are not problematic in this case. 
See, e.g., United States v. Stoller, 827 F.3d 591, 597–98 (7th Cir. 2016) (concluding that 
neglecting to mention potential for perjury charge and right to counsel at trial was 
harmless because perjury charge was not pending or anticipated and defendant knew 
he had right to counsel); United States v. Moody, 770 F.3d 577, 581 n.12 (7th Cir. 2014) 
(noting that omitting admonishment of court’s authority to order restitution was 
inconsequential because restitution was not contemplated).   
         
        Notably, though, the district court did not inform Mr. Broom that he could 
receive a sentence outside the guidelines range. See FED. R. CRIM. P. 11(b)(1)(M). But the 
plea agreement—which Mr. Broom assured the district court multiple times that he had 
read and fully understood—is explicit that the court would evaluate the guidelines 
calculations and the factors in 18 U.S.C. § 3553(a) before imposing a sentence, which 
No. 15‐3391                                                                               Page 4 
 
could be outside the guidelines range. The agreement also clarifies that the court would 
not be bound by the parties’ sentencing recommendations or applications of the 
guidelines. See United States v. Driver, 242 F.3d 767, 771 (7th Cir. 2001) (concluding that 
omissions from plea colloquy were harmless because most details were in written plea 
agreement). Thus it would be frivolous for Mr. Broom to assert that he was unaware of 
the district court’s authority to impose a sentence above the guidelines range. 
         
        An appellate claim about the validity of Mr. Broom’s guilty plea thus would be 
frivolous, but that still leaves Mr. Broom’s contention that the government breached the 
plea agreement—a contention that also would be frivolous. In his Rule 51(b) response, 
Mr. Broom asserts that the government agreed to recommend a sentence no greater 
than 16 months and thus breached the plea agreement by recommending a sentence 
above the guidelines range. See Navarro, 817 F.3d at 499–500 (vacating and remanding 
sentence where government breached agreement not to recommend sentence above 
guidelines range). Although the plea agreement identifies a probable guidelines range 
of 12 to 18 months, it also specifies that the government could request any sentence it 
wished, “including one above the advisory guidelines range.” R.69 at 4 (Plea 
Agreement). The agreement explicitly encompasses the complete understanding 
between the parties, and thus Mr. Broom’s proposed argument is flatly refuted by the 
very agreement that he says was breached. 
         
        All that could remain are potential issues with the procedural and substantive 
reasonableness of Mr. Broom’s sentence.1  We will uphold a sentence if the district court 
followed the appropriate procedures—including properly calculating the guidelines 
range, considering that range and the other factors under 18 U.S.C. § 3553(a), and 
adequately explaining the chosen sentence—and if the district court did not abuse its 
discretion in selecting the sentence. United States v. Jackson, 547 F.3d 786, 792 (7th Cir. 
2008). While it is true that the justification for a variance must be more compelling as 
the degree of variance from the guidelines range increases, United States v. Lockwood, 
789 F.3d 773, 781–82 (7th Cir. 2015) (Lockwood I); United States v. Snyder, 635 F.3d 956, 961 
(7th Cir. 2011), we will accept a district court’s explanation if it is sufficient “to allow for 
meaningful appellate review,” Gall v. United States, 552 U.S. 38, 50 (2007); see United 
States v. Carter, 538 F.3d 784, 789 (7th Cir. 2008). 

                                                 
            1  The plea agreement includes a term waiving Mr. Broom’s right to appeal a 

sentence falling within a guidelines range of 12 to 18 months, but the 60‐month term 
imposed by the court makes that provision inapplicable. 
No. 15‐3391                                                                           Page 5 
 
        In this case the district court sentenced Mr. Broom well above the calculated 
guidelines range, but the sentencing transcript shows that the court adequately 
explained its reasons for doing so and grounded its decision in the factors from 
§ 3553(a). The court explained that Mr. Broom’s criminal history category understates 
the seriousness of his criminal history, referring to the fact that the majority of 
Mr. Broom’s prior convictions were not counted in calculating his criminal history 
score. See U.S.S.G. § 4A1.3(a)(1) (endorsing sentence above guidelines range if 
defendant’s criminal history category underrepresents actual criminal history); United 
States v. Lockwood, No. 15‐3856, 2016 WL 6436848, *4 (7th Cir. Nov. 1, 2016) (Lockwood II) 
(upholding above‐guidelines sentence as reasonable based on underrepresentation of 
defendant’s criminal history in guidelines calculation); Jackson, 547 F.3d at 793–94 
(same). Mr. Broom’s criminal history category was based on only two misdemeanor 
convictions, one for driving with a suspended license and the other for assault. But 
Mr. Broom has numerous other convictions that because of their age did not count 
toward his criminal history score. See U.S.S.G. § 4A1.2(e). The list includes convictions 
for manslaughter (he killed his wife) and three convictions for robbery, two of them 
while armed. As the district court noted, Mr. Broom’s crimes spanned more than 
40 years, with the only significant gap between offenses being the 18 years he served for 
the manslaughter conviction. The district judge acted within its discretion in 
determining that Mr. Broom’s prior convictions were quite serious and in weighing that 
consideration heavily in its evaluation of the sentencing factors listed in § 3553(a). The 
sentence imposed, significantly above the calculated guidelines range, is reasonable. 
See United States v. Warner, 792 F.3d 847 (7th Cir. 2015) (“District courts enjoy broad 
discretion to fashion an appropriate, individualized sentence in light of the factors in 
18 U.S.C. § 3553(a).”). The court did not find any circumstance mitigating Mr. Broom’s 
criminal history and was on solid ground in disbelieving Mr. Broom’s account of how 
he came into possession of the gun.   
         
        Given the court’s adequate consideration throughout the proceedings of all the 
relevant facts and its reasoned basis for imposing an above‐guidelines sentence, we 
conclude that a challenge to the sentence’s procedural or substantive reasonableness 
would be frivolous. Accordingly, Counsel’s motion to withdraw is GRANTED, and the 
appeal is DISMISSED. 
         
                                                                         IT IS SO ORDERED